DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 2 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/3/21.
Applicant’s election without traverse of claim 1 in the reply filed on 11/3/21 is acknowledged.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Epstein on 11/16/21.

The application has been amended as follows: 

In the claims:
 	Cl 1, ln 9: 	the phrase –the continuous flow of—has been inserted after “by transporting”.
 	Cl 1, ln 15: 	the phrase –transporting the continuous flow of the compressed liquid through the one or more tubes ending proximate the surface of the form and—has been inserted after “being formed by”.
 	Non-elected without traverse claim 2 has been canceled.
 	
The following is an examiner’s statement of reasons for allowance: the prior art of record including the closest prior art USPN 5869569 neither teaches nor renders obvious each claim limitation including compressing the liquid latex emulsion to align the randomly arranged molecules to form rows of aligned molecules; creating a continuous flow of the compressed liquid in the direction of the rows of the aligned molecules; forming a first latex layer comprising rows of the aligned latex molecules on the exterior surface of the form by transporting the compressed liquid through one or more tubes ending proximate the surface of the form and moving the ends of the tubes and the form relative to each other in a first direction; and then forming a second latex layer on the first latex layer, wherein the second latex layer is form by the same process as the first latex layer but the second latex layer comprises rows of aligned latex molecules extending in a direction different from the direction of the rows of aligned latex molecules of the first layer and the tubes and the form are moved relative to each other in a second direction.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPN 5869569 teaches emulsion polymer compositions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204. The examiner can normally be reached M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744